Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-7, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2015190080A, (machine translation attached).
JP 2015190080A discloses fiber balls formed from polyester composite fibers.  See title.  The fiber balls are made up of elastic, crimped polyester fibers having a fineness of 0.5-8 dtex, 10-25 crimps per 25/mm, and a length of 10-80mm.  See entire document, especially page 2, third full paragraph,  page 4, the third through fifth full paragraphs.  Note that any fiber is three dimensional and therefor the crimps are also three dimensional.  Further, JP 080 explicitly teaches a spiral shaped crimp which it refers to as a three dimensional crimp.  See page 4, full paragraph 8.  JP ‘080 teaches polyester fiber fill is conventionally used in clothing such as down jackets as well as a filling for cushions, comforters and duvets.  See second full paragraph of 
JP ‘080 does not disclose the claimed thermal resistance retention rate.  However, since the material of JP ‘080 has the same structure and is made of the same materials, it is reasonable to expect that the material of JP ‘080 would necessarily have the claimed thermal resistance retention rate.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)

Claim(s) 1, 3-7, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C.  as obvious over Tashiro et al, U.S. Patent No. 5,677,057.  Tashiro discloses highly elastic conjugate fibers which comprise a polyester component and an elastomeric component such as polyurethane or polyester elastomers.  See col. 7, lines 33-35.  The fibers preferably have a size of 0.5-200 denier.  See col. 11, lines 7-9.  The fibers have 5-25 crimps per inch, which corresponds to about 3-25 crimps per 25 mm, since 25 mm is 0.98 inches.  See col. 11, lines 20-25. .  Note that any fiber is three dimensional and therefor the crimps are also three dimensional.  Further, Tashiro  explicitly teaches a helically shaped crimp at col. 11, lines 61-65, which is further considered to be a three dimensional crimp.  The fibers have a length of 1-11 mm.  See col. 11, lines 35-38.  Tashiro teaches the claimed method of providing the fibers and forming them into balls.  See example 9.  The fiber balls can be placed into quilts, which meets the limitations of a cover body defining an enclosed internal space into which the fiber balls are filled.  See example 9.
Tashiro does not disclose the claimed thermal resistance retention rate.  However, since the material of Tashiro has the same structure and is made of the same materials, it is reasonable to expect that the material of Tashiro would necessarily have the claimed thermal resistance retention rate.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015190080A in view of EP 023469.
JP ‘080 discloses fiber balls as set forth above.  
JP ‘080 differs from the claimed invention because it does not disclose the claimed size of the fiber balls.  
However, EP 023469 discloses fiber balls can be formed for 3-5 mm in size.  See table 1, below columns 9 and 10.
Therefore, it would have been obvious to one of ordinary skill in the art to have selected a size as taught by EP ‘469 in view of the suitability of this size for forming spherical thermal insulation balls comprising crimped fibers.  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al, U.S. Patent No. 5,677,057.  
Tashiro discloses fiber balls as claimed.
Tashiro differs from the claimed invention because it does not disclose the elasticity of the fibers making up the fiber balls.  
However, since Tashiro teaches employing elastic fibers in order to impart excellent compressibility and recovery to the fiber balls it would have been obvious to have selected a particular elastic fiber which had suitable elasticity, (elasticity being defined as the ability to stretch and recover), to provide the desired compressibility, recovery and resiliency to the fiber balls and thus to products employing the fiber balls.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al, U.S. Patent No. 5,677,057 in view of  EP 023469.
Tashiro discloses fiber balls as set forth above.
Tashiro differs from the claimed invention because it does not disclose the claimed size of the fiber balls.  
However, EP 023469 discloses fiber balls can be formed for 3-5 mm in size.  See table 1, below columns 9 and 10.
Therefore, it would have been obvious to one of ordinary skill in the art to have selected a size as taught by EP ‘469 in view of the suitability of this size for forming spherical thermal insulation balls comprising crimped fibers.  
Applicant's arguments filed 9/21/21 have been fully considered but they are not persuasive. Applicant argues that JP ‘080 and Tashiro do not mention the thermal resistance retention rate.  However, as set forth above, since the materials of JP ‘080 and Tashiro appear to be identical to the claimed invention, it is reasonable to expect that the materials of JP ‘080 and Tashiro would also necessarily have the claimed properties.  Like materials must have like properties.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789